Citation Nr: 1721293	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  09-10 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Former Spouse


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1972 to September 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2015 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of his testimony is of record.

These matters were previously before the Board in June 2015.

At that time, the Board also remanded the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and bilateral hearing loss.  During the pendency of the remand, those claims were granted in a January 2017 rating decision.  As that decision constitutes a grant of the claims for service connection, the claims for service connection are no longer on appeal.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  In association with his Social Security Disability claim the Veteran reported receiving treatment at the Chillicothe VA Medical Center as early as 2001.  VA treatment records prior to July 23, 2004 have not been associated with the record.  Additionally, VA treatment records indicate that the Veteran had follow up appointments scheduled on November 23, 2015, December 2, 2015, and December 22, 2015.  VA treatment records subsequent to October 28, 2015 have not been associated with the claims file.  VA treatment records dated July 31, 2013, August 1, 2013, August 20, 2013, August 21, 2013, November 20, 2013, November 21, 2013, and November 22, 2013 state "see linked PDF file" and VA treatment records from September 3, 2013, May 2, 2014, July 9, 2014, August 6, 2014, August 12, 2014, September 8, 2014, September 15, 2014, November 7, 2014, December 1, 2014, February 2, 2015, and February 5, 2015 indicated that non-VA records had been scanned into Vista Imaging.  However, the referenced PDF and Vista Imaging records have not been associated with the claims file.  Finally, a July 15, 2015 VA treatment record indicates that the Veteran was accepted into the VA Vocational Rehabilitation Program.  The Veteran's vocational rehabilitation folder has not been associated with the claims file.  Accordingly, all outstanding VA treatment records, including the Veteran's vocational rehabilitation folder, should also be associated with the claims file.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the Veteran's claim for a thoracolumbar spine disability, he has not been provided a VA examination.  VA treatment records indicate he is diagnosed with degenerative disc disease and spondylosis of the lumbar spine.  A July 12, 1973 service treatment record notes that the Veteran hurt his lumbar region lifting    a heavy object.  Based on the foregoing, a VA thoracolumbar spine examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Finally, the record indicates that the Veteran underwent a cervical spine laminectomy at Mount Carmel East Hospital in 1999.  Treatment records from that provider have not been associated with the record.  As the Board must remand the claim for other matters, on remand the Veteran should be requested to either submit the records or authorize VA to obtain them on his behalf. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from October 28, 2015 to present, as well as VA treatment records dated between January 2001 and July 22, 2004, the PDF records referenced in the July 31, 2013, August 1, 2013,       August 20, 2013, August 21, 2013, November 20,       2013, November 21, 2013, and November 22, 2013        VA treatment records, and the Vista Imaging records referenced in the September 3, 2013, May 2, 2014, July 9, 2014, August 6, 2014, August 12, 2014, September 8, 2014, September 15, 2014, November 7, 2014, December 1, 2014, February 2, 2015, and February 5, 2015 VA treatment records and associate them with the claims file.

2.  Associate the Veteran's complete VA vocational rehabilitation counseling folder, to include all evaluations and narrative reports, with the claims file.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  Ask the Veteran to provide the names and addresses    of all medical care providers who have treated him for his cervical spine and thoracolumbar spine disabilities, to include Mount Carmel East Hospital.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified.

4.  Schedule the Veteran for a VA thoracolumbar spine examination to determine the nature of any lumbar spine condition and to obtain an opinion as to whether any diagnosed condition is related to service.  The claims file must be reviewed in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as    to whether it is at least as likely as not (50 percent probability or greater) that any lumbar spine condition present during the pendency of the appeal is causally related to service, to include the Veteran's lumbar injury noted in the July 12, 1973 service treatment record and his report that he fell off the ladder while accessing the cargo area of a plane and landed on his back.

5.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United     States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

